 Case 1:21-cv-01894-WFK-SJB Document 11 Filed 05/24/21 Page 1 of 5 PageID #: 58

                                                      fi)< 1©1QW1
     OfllGINAL                                                MAY 2     2021
                                                                                        FILED
                                                                                      N CLERK'S OFFICE
                                                                                      ISTRICT COURT E.D.N.Y.
 UNITED STATES DISTRICT COURT
                                                                    may 2 h 2021 *
 EASTERN DISTRICT OF NEW YORK
                                                     xPRO SB OFFIQ&,
                                                                                                OFFICE
 JAKUB MADEJ,                                                 l:21-cv-01894(WFK)(SJB)

                               Plaintiff,

                        V.                                    MOTION FOR DEFAULT

 SYNCHRONY FINANCIAL,                                         JUDGMENT BY CLERK

                               Defendant.                     Fed. R. Civ. P. 55(b)(1)
                                                     -X


 TO:     Douglas C. Palmer, Clerk of Court, Eastern District of New York

         Please enter default judgment against defendant Synchrony Financial in the
 amount of $1,144,417 under Federal Rule of Civil Procedure 55(b)(1).


         Synchrony is in default for not appearing. No counsel appeared for Synchrony
 by May 19, when the time allowed for Synchrony to plead or defend expired. Syn
 chrony is not an infant nor an incompetent person nor in the military. The claim
 .sought herein is for a sum certain, justly due and owing, and specifically computed in
 the complaint. Synchrony's liability is clear under the facts alleged, which are now
 deemed admitted. And the costs sought to be taxed have been actually incurred in
 the action. Plaintiff is now entitled to default judgment against Synchrony under
 Federal Rules of Civil Procedure 55(b)(1).

         The amount due is shown by affidavit. A proposed judgment is enclosed. The
 clerk may enter default and default judgment concurrently on the same dayb


  Dated: May           2021.                       Respectfully submitted,
           New York, NY                            By: /s/ Jakub Madei
                                                      Jakub J. Madej
                                                       415 Boston Post Rd Ste 3-1102



'See, e.g., FDIC v. Spartan Mining Co., 96 F.R.D. 677, 679(S.D.W. Va. 1983)(denying motion to set
aside clerk's default and default judgment entered together), off'd, 731 F.2d 1134 (4th Cir. 1984).


                                               -1-
Case 1:21-cv-01894-WFK-SJB Document 11 Filed 05/24/21 Page 2 of 5 PageID #: 59




                                          Milford, CT 06460
                                          T:(203)928-8486
                                          F:(203)902-0070
                                          E:imadei@lawsheet.com




                                     2-
Case 1:21-cv-01894-WFK-SJB Document 11 Filed 05/24/21 Page 3 of 5 PageID #: 60



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                              -X

cTAKUB MADEJ,                                         l:21-cv-01894(WFK)(SJB)
                          Plaintiff,
                                                      AFFIDAVIT OF AMOUNT DUE

SYNCHRONY FINANCIAL,
                          Defendant,

                                              -X



     I, Jakub J. Madej, declare as follows:

1.   I am plaintiff in this action. I am over 18 years of age.
2.   The complaint filed in this action alleges specific facts - which are deemed
      admitted by virtue of Synchrony's default-that establish Synchrony's liability
     for 572 willful violations of Telephone Consumer Protection Act of 1991, 47
      U.S.C. § 227. No sum sought in this judgment has been paid.
3.    Costs of suit necessarily incurred in this action consist of the filing fee of $402
      paid directly to the Clerk of Court, and the mailing costs of $15.
4.   The total amount due therefore consists of $1,144,000 and costs of suit of $417,
     for a total judgment requested of $1,144,417.

     I declare under penalty of perjury that the foregoing is true and correct.

Executed on: May 24, 2021                   Respectfully submitted.
               New York, NY                By:/s/ Jakub Madei
                                               Jakub J. Madej
                                               415 Boston Post Rd Ste 3-1102
                                               Milford, CT 06460
                                               T:(203) 928-8486
                                               F:(203) 902-0070
                                               E: i.madei@lawsheet.com
Case 1:21-cv-01894-WFK-SJB Document 11 Filed 05/24/21 Page 4 of 5 PageID #: 61




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                -X

 JAKUB MADEJ,                                          l:21-cv-01894 (WFK) (SJB)
                           Plaintiff,
                                                       AFFIDAVIT OF MAILING

 SYNCHRONY FINANCIAL,                                  Local Civil Rule 55.2(b)
                           Defendant.

                                                ■X



       I, Jakub J. Madej, declare as follows:

 1.    I am plaintiff in this action. I am over 18 years of age.
 2.    I submit this affidavit in accordance with Local Civil Rule 55.2(b).
 3.    On May 24, 2021, I filed a motion for clerk's entry of default judgment under
       Federal Rule of Civil Procedure 55(b)(1).
 4.    Concurrently with that filing, and also on May 24, 2021,1 sent all papers sub
       mitted to the Court in connection with that motion by first-class mail to:

                                 Synchrony Financial
                                 777 Long Ridge Road
                                  Stamford, CT 06905


 5.    I obtained that address from Synchrony's most recent 10-Q filing with the Se
       curities and Exchange Commission.

       I declare under penalty of perjury that the foregoing is true and correct.

 Executed on: May 24, 2021                   Respectfully submitted.
                New York, NY                 By: /s/ Jakub Madei
                                                 Jakub J. Madej
                                                 415 Boston Post Rd Ste 3-1102
                                                 Milford, CT 06460
                                                 T: (203) 928-8486
                                                 F: (203) 902-0070
                                                 E: i.madej@lawsheet.com
Case 1:21-cv-01894-WFK-SJB Document 11 Filed 05/24/21 Page 5 of 5 PageID #: 62




                                                                                                                                                                               [1©      Q w n
                                                                                                                                                       FILED
                                                                                                                                       i.   .
                                                                                                                                                U.S. DISTWCT^COu'rT E.D.N.Y      MAY 2 <( 2021
                                                                                                                                  BROOKLYN OFFiCE *        ^           *      P RO SE OFFlUb
                                                                                                                                                 BROOKLYN OFFICE
                                                                                 m.
                                                                                              Cr.
                                                                                              c;
                                                                                              -."S"

                                                                                                                      V
                                                                                                                      ^ ••
                                                                                                                      i .

                                                                                                                              '
                                                                                                                                                                              ^OCKF
                                                                                              Q~
                                                                                               -T
                                                                     s*r,
                                                                                                   C-;
                                                                                                                                                                                                 /
                                                                                      Lw
                                                                                      4v
                                                                                               > •■
                                                                                                   •k




                                                                                                                       o
                                                                                                                       4l4                                                       cr
                                                                                                                       «X*»
                                                                                                            V.
                                                                                              r.        '        »•
                                                                                       ■*v
                                                                                 •>
                                                                                       ■V*.
